Per Curiam.

The judgment is not excessive, nor was it against the weight of evidence.
We think it was proper to allow the doctor to testify as to the nature and extent of the injuries inflicted upon plaintiff’s son, who was a minor.
Plaintiff’s right only was involved in this action, and as his son was a minor, he was not able to make the waiver, provided for by section 834, Code.
Under the circumstances the waiver of plaintiff was sufficient and proper.
No error was committed and judgment must be affirmed, with costs.
Present: Fitzsimons, Ch. J.; O’Dwyeb and Scotchman, JJ.
Judgment affirmed, with costs.